DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 06/04/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panasik et al. (US Patent No. 6,872,042 B2) in view of Rogers (US Patent No. 264,479).
Claim 10:  Panasik et al. discloses a screw nail comprising a shaft (12) having a first end forming a point (16) and a second end forming a head (15); a knurled section formed on the shaft (K, 18); and three grooves (22) being provided on the shaft and extending substantially parallel to a central axis of the shaft (as depicted the grooves extend longitudinally from the head to the point of the screw nail and therefore extend substantially parallel to a central axis of the shaft), wherein the screw nail is heat treated (Col. 7, Lines 41-49), and wherein each of the three grooves has a depth which is the same as the knurls (as depicted in Figure 4).
While Panasik et al. discloses a substantial portion of the limitations recited in claim 1, Panasik et al. fails to disclose a fine thread formed on the shaft.
However Rogers teaches that it is known in the art to provide screw nails with fine thread (a of Figure 3) on a shaft (b of Figure 3) of the screw nail.
Therefore it would have been obvious to one of ordinary skill in the art to substitute a fine thread for the knurls of Panasik et al. because it is prima facie obvious to substitute one know prior art element for another to achieve predictable results (MPEP 2143(B)).
Further this modification would improve the capability of the screw nail of Panasik et al. to be removed from a substrate.  Panasik et al. teaches that this is a desirable feature and previously identified need in the prior art (Col. 1, Lines 41-51). 
Claim 11:  As depicted in Figure 1, Panasik et al. further discloses that the grooves are evenly distributed over the peripheral surface of the shaft.
Claim 12:  As depicted in Figure 1, Panasik et al. further discloses that the grooves extend from the point over a lower partial section of the shaft.
Claim 13:  As depicted in Figure 5, Panasik et al. further discloses that the grooves have a U-shaped cross-sectional profile.
Claim 14:  As depicted in Figure 5, Rogers further teaches that the fine thread has self-cutting thread flanks.
Claim 15:  As depicted in Figure 5, Rogers further teaches that the fine thread is in the form of a flat saw tooth thread.
Claim 16:  Panasik et al. fails to disclose that the grooves extends the entire length of the shaft that is covered with the fine thread.
	However as depicted in Figure 5, Rogers further teaches grooves that extend the entire length of the shaft that is covered with the fine thread.
	Therefore it would have been obvious to one of ordinary skill in the art to modify the grooves of Panasik et al. such that they extended the entire length of the shaft, because it has long been held that the change in shape or size of a feature known in the art requires only routine skill in the art.
Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive.  Applicant concedes that Panasik discloses a fastener having ten helical grooves, but argues that the fastener of Panasik does not have three grooves.  The transitional phrase of the preamble of claim 1 is “comprising”.  This transitional phrase leaves the claim open ended, therefore a fastener having ten grooves also is a fastener that has three grooves.  The examiner’s interpretation of this limitation and the disclosure of Panasik is consistent with MPEP 2111.03.
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.").

	Further applicant contends that the grooves of Panasik do not extend “substantially parallel to a central axis of the shaft”.  This is also not persuasive because, as addressed above, the grooves of Panasik extend longitudinally from the head to the point of the screw nail and therefore extend substantially parallel to a central axis of the shaft.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726